DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 07/27/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lisso et al. (U.S. Pat. No. 9,457,474).
Regarding claim 1: Lisso discloses a system for opening a container, the system comprising: a scanning surface (Fig. 4; via bar code 415; “reading and interpreting the bar code”); a plurality of containers that arrive and are sequentially placed on the scanning surface (via the mechanism of the “reading and interpreting the bar code”); a scanning device (via the bar code reader); a sensor (Fig. 4; via 462; “Such imaging devices may include one or more sensors”); a database that stores a mathematical model (via server 160 and/or robot controller 150); a container opening machine including at least one cutting tool (via robot 120), the at least one cutting tool being one or more of a saw blade or a laser (Figs. 1B-1D; via blades 122, 132, 142), wherein the at least one cutting tool is applied to each of the plurality of containers arriving on the scanning surface to open the container; a control circuit coupled to the database (via “closed-circuit” network or “computer network”), the scanning device, the sensor, and the container opening machine, wherein the control circuit is configured to: receive sensor data from the sensor, the sensor data identifying the contents of the container; receive scanned images from the scanning device, the scanned images being of the contents of the interior of the container; analyze the sensor data and the scanned images to obtain features of the contents of the container; apply the features to the mathematical model to produce a cutting pattern, the cutting pattern specifying which of the one or more cutting tools to be used and the location of where cuts are to be made; send the cutting pattern to the container opening machine; wherein the container opening machine is operated and the container cut and opened byPage 3 of 6 Application. No. 16/854,427 Response to Restriction Requirementthe container opening machine according to the cutting pattern, see for example (Figs. 1A, 2, 4, 5, and 6; via controller 550, network 580).
Regarding claim 2: wherein the cutting pattern further includes the depth of the cuts into the container (Fig. 2A; via the shown depth movements of the blade 222).  
Regarding claim 3: wherein the cutting pattern further includes the speed of the cutting tool (“configuration or alignment…as well as a known operating speed of the conveyor 402, the controller 450 may calculate times at which the item 410 is anticipated to arrive at each of the robots 420, 430, 44, and provide operating instructions to the robots”).
Regarding claim 4: wherein the features of the contents include one or more of the dimensions of the contents, the spacing of the contents, the shape of the contents, the size of the contents, the number of contents in the container, the monetary value of the contents, and the orientation of the contents; (“Accordingly, based on the orientation or the dimensions of the item 410, as determined based on the imaging data 462…”).
Regarding claim 5: wherein the container includes a label or tag that is scanned and the sensor data is sensed from the label or tag (Fig. 4; via bar code label 415).
Regarding claim 6: wherein the containers include the same type of items (via items 410).
  Regarding claim 7: wherein the cutting pattern species that cutting tool selected is a laser and that the intensity of the laser is adjusted to a predetermined value (“the robots disclosed herein may be provided with or more rotating grinder or cutters, as well as short-range tunable lasers or other cutting systems”; since the cutting blade is adjustable, obviously the same will be applied to the laser).
Regarding claim 8: wherein the mathematical model is a convolutional neural network (via “closed-circuit television networks…computer network” and/or Fig. 5; via “network” 580).
Regarding claim 9: wherein the scanning surface is a conveyor belt (Figs. 1, 2, & 4; via the shown conveying belt along with the bar-coded containers to be red).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, the cited arts in the PTO-892 suggest the use of adjustable and controlled cutting mechanism in a container opening machines.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731